Citation Nr: 0114970	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  01-00 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an effective date prior to October 22, 1997, 
for the grant of entitlement to service connection for post-
traumatic stress disorder and to a total disability 
evaluation based on individual unemployability due to 
service-connected disability.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to March 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted entitlement to a total 
disability evaluation based on individual unemployability 
total disability rating based on individual unemployability 
(TDIU) due to service-connected post-traumatic stress 
disorder (PTSD).  The veteran's claims folder was 
subsequently transferred to the Fort Harrison, Montana, 
Regional Office as a result of the veteran's change of 
residence.  The notice of disagreement as to the assigned 
effective date was received in August 2000, the statement of 
the case was issued in September 2000, and a substantive 
appeal was received in November 2000.  

The Board notes that the veteran's representative has 
submitted additional argument in support of the veteran's 
claim.  This written argument was received by the Board in 
April 2001.  The veteran's representative also submitted a 
statement waiving Regional Office consideration of any 
additional evidence.  Accordingly, all evidence contained 
within the claims folder has been considered by the Board in 
this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal is of record.

2.  On October 22, 1997, the RO received a letter with 
enclosures from the veteran's representative requesting 
entitlement to service connection for PTSD.  The 
representative's letter stated that a properly executed VA 
Form 22a, Appointment of Attorney or Agent as Claimant's 
Representative; a Department of Defense Form 214; a copy of 
the veteran's stressor statement (VA Form 21-4138); and a 
copy of a private counselor statement were enclosed.  The 
enclosed stressor statement was completed by the veteran on a 
VA Form 21-4138, Statement in Support of Claim, and dated 
August 27, 1997.

3.  In a July 1998 rating decision, the RO granted 
entitlement to service connection for PTSD, evaluated as 50 
percent disabling, effective from October 22, 1997.

4.  In a January 1999 rating decision, the RO determined that 
a 70 percent evaluation was warranted for service-connected 
PTSD, effective from October 22, 1997.

5.  In an August 1999 rating decision, the RO granted 
entitlement to TDIU benefits, effective from October 22, 
1997.

6.  No communication evidencing an intent by the veteran to 
apply for service connection for PTSD was received prior to 
October 22, 1997.


CONCLUSION OF LAW

Entitlement to an effective date prior to October 22, 1997, 
for the grant of entitlement to service connection for PTSD 
and TDIU benefits is not warranted.  38 U.S.C.A. §  5110 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A letter with enclosures from the veteran's representative 
requesting entitlement to service connection for PTSD was 
date-stamped as received by VA on October 22, 1997.  The 
representative's letter stated that a properly executed VA 
Form 22a, Appointment of Attorney or Agent as Claimant's 
Representative; a Department of Defense Form 214; a copy of 
the veteran's stressor statement (VA Form 21-4138); and a 
copy of a private counselor statement were enclosed.  All of 
these documents are stapled to the representative's letter.  
The representative's letter was dated October 17, 1997.  The 
attached stressor statement was typewritten on a VA Form 21-
4138, Statement in Support of Claim, and dated August 27, 
1997.  This document appears to bear an original signature of 
the veteran. 

In a July 1998 rating decision, the RO granted entitlement to 
service connection for PTSD, evaluated as 50 percent 
disabling, effective from October 22, 1997.  In a January 
1999 rating decision, the RO determined that a 70 percent 
evaluation was warranted for the veteran's service-connected 
PTSD, effective from October 22, 1997.  In March 1999, the 
veteran's representative submitted the veteran's formal claim 
seeking entitlement to TDIU benefits.  

In an August 1999 rating decision, the RO granted entitlement 
to TDIU benefits, effective from October 22, 1997.  In August 
2000, the veteran's representative filed a notice of 
disagreement as to the assigned effective date.  A statement 
of the case was issued in September 2000 and a substantive 
appeal was filed in November 2000.

The veteran's representative contends that an effective date 
of August 27, 1997, is warranted because that is the date of 
the veteran's stressor statement, completed on a VA Form 21-
4138, Statement in Support of Claim.  The representative 
asserts that because that document was not date stamped as 
received by the RO, it must be presumed that it was received 
in August 1997.

The applicable law and regulations provide that the effective 
date for an award of compensation benefits is governed by 
38 U.S.C.A. § 5110(a), which provides that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefor.  See 38 U.S.C.A. § 5110(a).

The date of entitlement to an award of service connection is 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).  A specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p).  An informal claim is any 
communication indicating an intent to apply for one or more 
benefits.  The claimant must identify the benefit being 
sought.  See 38 C.F.R. § 3.155.  

Following a thorough review of the evidence of record, the 
Board concludes that entitlement to an earlier effective date 
for the grant of entitlement to service connection for PTSD 
and TDIU benefits is not warranted.  The Board recognizes 
that the August 27, 1997, stressor statement signed by the 
veteran was not date stamped as received by the RO.  However, 
it appears from the record that the stressor statement was 
submitted to the RO in conjunction with the claim for 
entitlement to service connection for PTSD, received on 
October 22, 1997.  The stressor statement is stapled to the 
representative's letter and other documents referenced by the 
representative in his letter.  Moreover, the veteran's 
representative stated in that letter that certain documents 
were enclosed, including the VA Form 21-4138.  The 
representative's letter is date stamped as received by the RO 
on October 22, 1997.  Although the representative in his 
letter referred to a copy of the stressor statement and the 
stressor statement which is of record bears an original 
signature, this fact alone does not compel a finding that the 
stressor statement was received prior to October 22, 1997.  
Given the fact that the original stressor statement was 
stapled to the representative's letter which was date stamped 
as received on October 22, 1997, the Board finds that the 
stressor statement was received on that date as well.  The 
only actual copy of the stressor statement of record is one 
subsequently submitted by the representative with the August 
2000 notice of disagreement.

The record otherwise reflects no statement or evidence 
received by the RO prior to October 22, 1997, indicating an 
intent to apply for service connection for PTSD or TDIU 
benefits.  Thus, because the record reflects that the 
veteran's claim and stressor statement were first received by 
the RO on October 22, 1997, entitlement to an earlier 
effective date for the grant of entitlement to service 
connection for PTSD and TDIU benefits is not warranted.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  The Board 
concludes that the evidence is not so evenly balanced to 
warrant application of the benefit of the doubt doctrine.  

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes a VA 
examination report as well as a private psychiatric 
evaluation and private counselor statement.  Significantly, 
no additional pertinent evidence has been identified by the 
veteran as relevant to this issue.  The Board therefore finds 
that the record as it stands is adequate to allow for 
equitable review of these issues.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefit sought.  
The discussions in the rating decision and statement of the 
case have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
an earlier effective date for the grant of entitlement to 
service connection for PTSD and TDIU benefits.  The Board 
therefore finds that the notice requirements of the new law 
have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the factual 
circumstances of this case, the Board finds no prejudice to 
the veteran by proceeding with appellate review despite the 
fact that implementing regulations have not yet been 
promulgated.  


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

